Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,110,695.   Although the claims at issue are not identical, they are not patentably distinct from each other because each claims a marking tape including a core layer, and an adhesive layer as claimed.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haunschild et al, U.S. Patent No. 5,981,033 in view of Jones et al, U.S. Patent No. 4,299,874.


Haunschild teaches a marking tape for application on pavement, 1:9-11, comprising:
 - a core layer 102/110/112, and an adhesive layer 114, 3:4-7, 4:14:25; 
- the adhesive layer 114 is adapted for retaining the marking tape on the pavement, 4:14-28; and 
- the core layer 102/110/112 being formed of a combination of a conforming layer 110 (adhesive) of a thermoplastic material (“thermoplastic polystyrene end block”, 4:39, 44), a marking layer 106 (binder layer) of a cross-linked material (ionically cross-linked EMAA), 3:34-36, and a fibrous layer 112 (scrim), 6:36-39; 
- the conforming layer 110 and the marking layer 106 are contiguous, as seen in Fig. 2 above.
- fibrous layer 112 is partially embedded in the conforming layer 110 on its upper side and partially protrudes from layer 110 on its upper side as well, as in Fig. 2 above  and  4:14-26 for layers 110 and 114 permeating fibrous layer 112. At least some thickness of the fibrous layer 112 has to be embedded into layers 110 and 112 and also protrude from corresponding layers, as seen in Fig. 2, otherwise layers would not be joined and tape would delaminate into separate layers.
	Examiner notes that layer 110 of Haunschild is interpreted as claimed conforming layer since conformity (interpreted as opposite to hardness ) is natural mechanical property of any given material, and layer 110 has the same structure as claimed - thermoplastic material (“thermoplastic polystyrene end block”, 4:39, 44). According to MPEP 2112.01.I, if the structure recited in the reference is substantially identical to that of claimed, claimed property is presumed to be inherent; burden shifts to the applicant that the layer 110 is not necessarily conforming.

Haunschild teaches the fibrous layer 112 (scrim) comprises a netting, 6:36-39.
Haunschild teaches the fibrous layer 112 is partially embedded in the conforming layer 110, Fig. 2 above.
Haunschild teaches the fibrous layer (scrim) comprises a netting and a nonwoven, 6:36-39, and the conforming layer 110 (adhesive) partially arranged in each corrugation of the nonwoven layer 112, Fig. 2 above, therefore adhesive 110 is between the netting and the nonwoven of a layer 112 at least in each corrugation, Fig. 2 above.
Haunschild teaches the thermoplastic material is a styrenic block copolymer (“thermoplastic polystyrene end block”), 4:39-44.
Haunschild teaches the thermoplastic material is a mixture of two thermoplastic materials (“thermoplastic polystyrene end block” and poly(ethylene/butalene), 4:39-44.
Haunschild teaches the thermoplastic material comprises a mixture of two polyolefins (polyisobutylene  and poly(ethylene/butalene), 4:39-43 and 4:45 for combination
Haunschild teaches the cross-linked material is a material containing chemical reactive group (ionically cross-linked EMAA), 3:34-36.
Haunschild teaches the adhesive layer 114 is polyisoprene, 4:38
Haunschild teaches a multiplicity of retroreflective elements 104 (glass microspheres), 3:9, 3:20-25.
Haunschild teaches a generally flat surface, as seen in Fig. 4;  The term “generally” is not defined further in the specification and thus the surface of Haunschild is considered to be generally flat.  
Haunschild teaches a marking tape for application on pavement, 1:9-11, the marking tape comprising:
- a core layer 102/110/112 (upper portion 102, adhesive layer 110 and scrim 112), and an adhesive layer 114, 3:4-7, 4:14:25; 

- the core layer 102/110/112 being formed of a combination of a conforming layer 110 (adhesive) of a thermoplastic material (“thermoplastic polystyrene end block”, 4:39, 44), a marking layer 106 (binder layer) of a cross-linked material (ionically cross-linked EMAA), 3:34-36, and a netting layer 112 (scrim), 6:36-39; 
- the conforming layer 110 and the marking layer 106 are contiguous, as seen in Fig. 2 above.
- the netting layer 112 is partially embedded in the conforming layer 110, Fig. 2 above.

The  fibrous/netting layer 112 of Haunschild is partially embedded in the conforming layer 110 on its upper side and partially protrudes from layer 110 on its upper side as well, as in Fig. 2 above  and  4:14-26 for layers 110 and 114 permeating fibrous layer 112. At least some thickness of the fibrous layer 112 has to be embedded into layers 110 and 112 and also protrude from corresponding layers, as seen in Fig. 2, otherwise layers would not be joined and tape would delaminate into separate layers.

With regard to the claims as amended 6/8/21, with regard to the scrim layer, Haunschild teaches a structure of a nonwoven layer and a reinforcing layer which can be a netting.  See col. 6, lines 318-44.  Therefore, Haunschild teaches two separate elements, which meets the limitation that the netting layer is not the nonwoven layer.  
With regard to the limitation that the conforming layer and the marking layer are in contact with each other and/or directly interconnected with each other, Haunschild does not clearly teach this feature.
However, Jones et al teaches employing a backing layer 11 which can function as a  conforming layer and into which the fibrous reinforcement can also be at least partially embedded.  The conforming layer is in direct contact with the marking layer 12 which includes 
Therefore, it would have been obvious to one of ordinary skill in the art to have provided a structure as taught by Jones with a conforming layer which is indirect contact with the marking layer and wherein the netting and nonwoven fibrous reinforcing layers are at least partially embedded, in order to provide a simpler structure by employing a single layer which function as both a conforming layer and to join the different elements together.  


With regard to claim 9, Haunschild teaches the marking tape has a thickness 525 µm (14:51-52), although in the embodiment without the fibrous layer. It would have been obvious to one ordinary skill in the art at time of the invention to modify the thickness of the marking tape of Haunschild in the first embodiment having fibrous layer to the thickness disclosed in the second embodiment (525 µm), because such thickness is well known in the art to be suitable for making of the marking tapes.
With regard to the claims as amended 11/02/21, the microspheres protrude from a surface of the marking tape.  There is nothing in the claims which require that a separate element from the microspheres, (retroreflective elements) form the protrusions.  With regard to new claim 21, looking at the structure set forth in Jones et al, wherein the polymeric microstructures are embedded in a polymeric layer they are necessarily at least partially coated with the marking layer and on a surface of the conforming layer.  Thus, if the simpler structure as taught by Jones was employed, the retroreflective elements or microspheres would necessarily be embedded at least partially and thus at least partially covered by the marking layer or surface layer. 
Claim(s) 10 is/are rejected  under pre-AIA  35 U.S.C. 103(a) as obvious over Haunschild in view of Jones et al, U.S. Patent No. 4,299,874, with evidence from Lasch, U.S. Patent No. 5,194,113.
With regard to the E modulus is noted that E modulus (interpreted as Young’s modulus) is a natural property of the specific elastic material. Since Haunschild describes substantially same materials and structure of the layers for the marking tape, as claimed, natural property of the certain layers of the tape is presumed to be the same. According to MPEP 2112.01, where the claimed and prior art products are identical or substantially identical in structure or prima facie case of either anticipation or obviousness has been established.   Additionally, Lash, incorporated by reference in Haunschild, at col. 14, lines 48-57, 
describes a marking tape without fibrous level  having force of less than 44N/cm (4.4 N/mm) applied to 0.525 mm thickness of the tape to achieve 115% deformation.  E modulus is commonly known in the art of engineering as:

    PNG
    media_image1.png
    67
    259
    media_image1.png
    Greyscale

E < (4.4 X100)/ (0.525 X 15) < 56 N/mm2 
The E range of Lasch overlaps with claimed range therefore a prima facie case of obviousness exists, see MPEP 2144.05.I.

Applicant's arguments filed 11/2/21 have been fully considered but they are not persuasive. Applicant argues that since the claims recite both the microspheres and the protrusions, the protrusions cannot be from the microspheres.  However, there is nothing in the claims that require that the protrusions not be due to the microspheres or which requires them to be separate elements.  Therefore, the rejection is maintained.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789